NO.


                                      IN THE

                            COURT OF CRIMINAL APPEALS

                                     OF TEXAS




                              ERNEST BENL MCINTYRE
                              Petitioner, Appellant


                                        V.



                               THE STATE OF TEXAS
                                     Appellee




                    On Petition for Discretionary Review

                    from the Third Appellate District of

                    Texas,    in Appeal No. 03-12-00508-CR

                     and    the 27th Judicial District      of

                        Bell County in Trial No. 66893.



                     PETITION FOR DISCRETIONARY REVIEW




ORAL ARGUMENT                                ERNEST   BENL MCINTYRE
NOT REQUESTED                                202 Avenue F, Apt.#2
                                             Moody, Tx. 76557
                                             (254) 853-9146
      RECEIVED IN                            PETITIONER, APPELLANT PRO SE
COURT OF CRIMINAL APPEALS
      JAN 08 2015                                                    FILED IN
                                                           COURT OF CRIMINAL APPEALS
   Abel Acosta, Clerk
                                                                   JAN 16 2015

                                                                 Abel Acosta, Clerk
                  IDENTITY OF JUDGE,   PARTIES & COUNSEL




Ernest Benl Mclntyre                        Judge Joe Carroll
202 Avenue F, Apt.#2                        27th Judicial District
Moody, Tx. 76557                            Bell County, Texas
(254) 853-9146                              Trial Judge (Retired)
Petitioner, Appellant pro    se



James    Hewitt                             Anthony Smith
200 E. Central Ave., Ste.100                18 S. Main St.,Ste.814
Belton, Tx. 76513                           Temple, Tx. 76501
Trial Counsel For Petitioner                Trial Counsel    for Petitioner
(Plea)                                      (Sentencing)
Tim Copeland                                Paul &   Leslie McWilliams
930 S. Bell Blvd.,Ste.408                   As st.Dist.Attorneys
Cedar Park, Tx. 78613                       P.O.   Box 540
Appellate Counsel for Petitioner            Belton, Tx. 75613
                                            Trial Counsel for State
Bob Odom
Asst.Dist.Attorney
P.O.    Box 540
Belton, Tx. 76513
Appellate Counsel for State
ITEM                                TABLE OF CONTENTS                                PAGE

Identity of Judge, Parties & Counsel                                                     i
Table of Contents                                                                        ii

Index of Authorities                                                                     iii

Statement Regarding Oral Argument                                                        iv
Statement of the Case                                                                    iv

Statement of Procedural History                                                       iv-v
GROUNDS FOR REVIEW

GROUND ONE

THE COURT OF APPEALS ERRED IN APPLYING A MGHTENED STANDARD OF REVIEW WHEN IT CONDUCTED
AN OUTCOME DETERMINATIVE TEST CONCLUDING THAT "WE HAVE REVIEWED THE RECORD AND FIND NO
REVERSIBLE ERROR," RATHER THAN APPLY THE CORRECT STANDARD OF REVIEW ARTICULATED IN
ANDERS V. CALIFORNIA, THAT AN APPEAL BE DEEMED "WHOLLY FRIVOLOUS" TO SUPPORT COURT
APPOINTED APPELLATE COUNSEL'S MOTION TO WITHDRAW                                     1-4
GROUND TWO

THE COURT OF APPEALS ERRED WHEN IT ALLOWED COURT APPOINTED APPELLATE'COUNSEL TO
WITHDRAW WHERE ANDERS BRIEF FAILED TO DRAW ATTENTION TO POTENTIAL ERRORS IN THE
RECORD                                                                               5-19

GROUND THREE

THE COURT OF APPEALS ERRED WHEN IT CONCLUDED THAT THE RECORD CONTAINS NO ARGUABLE
BASES FOR APPEAL                                                                     5-19

Prayer                                                                               19
Certificate of Service                                                               20



APPENDIX

EXHIBIT A 2. Memorandum Opinion
EXHIBIT B - Close up photos of suspect computer
EXHIBIT C - Close up photos of suspect monitor
EXHIBIT D - Photos of mass array of computer parts




                                           ii
CASE                             INDEX OF AUTHORITIES                                   PAGE

Anders v. California, 386 U.S. 738 (1967)                              iv,l,3,4,5,6,12,19
Arnold v. State, 853 S.W.2d 543 (Tex.Crim.App. 1993)                                      17
Banks v. State, 341 S.W.3d 428 (Tex.App.-Houston [1st Dist] 2009, no pet).                 6
Beck v. State, 682 S.W.2d 550 (Tex.Crlm.App.1985)                                          9
Black's Law Dictionary 9th Edition 2009                                              3,19
Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.2005)                                  4,18
Brady v. Maryland, 373 U.S. 83 (1963)                                               12,14
Cook v. State, 902 S.W.2d 471 (Tex.Crim.App.1995)                                        8
Cross v. State, 489 S.W.2d 572 (Tex.Crim.App. 1973)                                      2
Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974)                                 1,2,4
Durham v. State, 557 S.W.2d 526 (Tex.Crim.App. 1977).                                    2
Eastep v. State, 941 S.W.2d 130 (Tex.Crim.App. 1997)                                     8
Felton, Ex Parte, 815 S.W.2d 733 (Tex.Crim.App. 1991)                                   15
Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969)                           iv,l,2,4,5
Garner v. State, 300 S.W.3d 763 (Tex.Crim.App.2009)                                      4
Guzman v. State, 23 S.W.3d 381 (Tex.App.-Houston [1st Dist] 1999, no pet)                2
High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978)                               1,2,4,5,6
Hill v. Lockhart, 474 U.S. 52 (1985)                                                     13
Kniatt v. State, 239 S.W.3d 910 (Tex.App.-Waco 2007, on rehearing, 255 S.W.3d 311, pet.
ref'd)                                                                                   17
Kyles v. Whitley, 514 U.S. 419 (1995)                                                  12
Lewis, Ex Parte, 587 S.W.2d 697 (Tex.Crim.App. 1979)                              12,13,14
Luna v. State, 527 S.W.2d 548 (Tex.Crim.App. 1975)                                       2
McCoy v. C.O.A. of Wisconsin, Dist. 1, 486 U.S. 429 (1988)                                2
McLeod v. Harris, 582 S.W.2d 772 (Tex.1979)                                               18
McManus v. State, 591 S.W.2d 505 (Tex.Crim.App. 1979).                                     9
Miles v. State, 204 S.W.3d 822 (Tex.Crim.App.2006)                                        15
Mowbray, Ex Parte, 943 S.W.2d 461 (Tex.Crim.App. 1996)                                    12
North Carolina v. Alford, 400 U.S. 25 (1970)                                             13
Riney v. State, 28 S.W.3d 561 (Tex.Crim.App.2000)                                          8




                                            in
CASE                       INDEX OF AUTHORITIES CONTINUED                            PAGE

Roberson v. State, 617 S.W.2d 708 (Tex.Crim.App. 1981)                                  2
Schulman, In Re, 252 S.W.3d 403 (Tex.Crim.App.2008)                               6,13,19
Scott v. State, 543 S.W.2d 128 (Tex.Crim.App. 1976)                                    .2
Sommers v. Concepcion, 20 S.W.3d 27 (Tex.App.-Houston [14th Dist] 2000, pet.denied)    17
Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App. 1991)                                 12
Stephens v. State, 35 S.W.3d 770 (Tex.App.-Houston [1st Dist] 2000, no pet)             2
Strickland v. Washington, 104 S.CT. 2052 (1984)                                    15,18
Studer v. State, 799 S.W.2d 263 (Tex.Crim.App. 1990)                                    9
United States v. Chronic, 104 S.CT. 2039 (1984)                                       15
Vineyard v. State, 958 S.W.2d 834 (Tex.Crim.App. 1998)                                  8
Wilson v. State, 976 S.W.2d 254 (Tex.App.-Waco 1998, no pet)                            4
Wilson v. State, 40 S.W.3d 192 (Tex.App.-Texarkana 2001, no pet)                      2,4
Wyatt v. State, 23 S.W.3d 18 (Tex.Crim.App.2000)                                       14

STATUTES


Tex. R. Civ. Proc. Rule 18b.'(b)(1) & (b)(2)...                                      17
Tex. Code of Crim. Proc. Art. 1.14(b)                                                 9
Tex. Penal Code § 43.26                                                              iv




                                          ma
                STATEMENT REGARDING ORAL ARGUMENT


     The applicable law is unambiguous, and the analysis required

to properly apply the law to the facts is not complicated.

Consequently, Petitioner does not believe that oral argument

would substantially aid the Court. Therefore, oral argument is

waived.



                      STATEMENT OF THE CASE



     On.Febuary 16, 2012, Petitioner entered an open plea of guilty

to the trial court to the third degree felony offense of possession

of child pornography. (RR.3,p.4, and see TEX.PENAL CODE § 43.26).
On July 11, 2012, after preparation of a pre-sentence investigative

report and after hearing evidence and argument of counsel, the trial

court assessed a sentence of nine years cinfinement. (RR.5,p.64).
Petitioner was also ordered to register for life as a sex offender.

(RR.3,p.8).

                 STATEMENT OF PROCEDURAL HISTORY


     Court appointed appellate counsel, Tim Copeland, filed a

motion to withdraw from the appeal supported by an ANDERS brief.

See ANDERS V. CALIFORNIA, 386 U.S. 738 (1967); GAINOUS V. STATE,
436 S.W.2d 137 (Tex.Crim.App.1969). In a Memorandum Opinion, the
Third District Court of Appeals affirmed Petitioner's conviction




                               iV
and sentence and granted court appointed appellate counsel's
motion to withdraw on June 4, 2014. See EXHIBIT A. After two

extensions of time were granted, Petitioner filed a motion for

rehearing en banc in the Third Court of Appeals which was

overrulled on October 10, 2014. After one extension of time was

granted, this petition for discretionary review follows.


                         GROUNDS FOR REVIEW



                           GROUND   NO.    ONE



     THE COURT OF APPEALS ERRED IN APPLYING A HIGHTENED STANDARD
OF REVIEW WHEN IT CONDUCTED AN OUTCOME DETERMINATIVE TEST CONCLUDING
THAT "WE HAVE REVIEWED THE RECORD AND FIND NO REVERSIBLE ERROR,"
RATHER THAN APPLY THE   CORRECT STANDARD OF REVIEW ARTICULATED   IN
ANDERS V. CALIFORNIA, THAT AN APPEAL BE DEEMED "WHOLLY FRIVOLOUS"
TO SUPPORT COURT APPOINTED APPELLATE COUNSEL'S MOTION TO WITHDRAW.


                           GROUND   NO.    TWO



     THE COURT OF APPEALS ERRED WHEN IT ALLOWED COURT APPOINTED
APPELLATE COUNSEL TO WITHDRAW WHERE ANDERS BRIEF FAILED TO DRAW
ATTENTION TO POTENTIAL ERRORS IN THE RECORD.



                          GROUND NO.      THREE



     THE COURT OF APPEALS ERRED WHEN IT CONCLUDED THAT THE RECORD
CONTAINS NO ARGUABLE BASES FOR APPEAL.




                                    V
                                  ARGUMENT

                               GROUND   NO.   ONE



     THE COURT OF APPEALS ERRED IN APPLYING A HIGHTEND STANDARD
OF REVIEW WHEN IT CONDUCTED AN OUTCOME DETERMINATIVE TEST CONCLUDING
THAT, "WE HAVE REVIEWED THE RECORD AND FIND NO REVERSIBLE ERROR,"
RATHER THAN APPLY THE CORRECT STANDARD OF REVIEW ARTICULATED       IN
ANDERS V. CALIFORNIA, THAT AN APPEAL BE DEEMED "WHOLLY FRIVOLOUS"
TO SUPPORT COURT APPOINTED APPELLATE COUNSEL'S MOTION TO WITHDRAW.


     Petitioner contends that the court of appeals decision issued

on June 4, 2014, conflicts with the decisions of the U.S. Supreme

Court and the Texas Court of Criminal Appeals as articulated in

ANDERS V. CALIFORNIA, 386 U.S. 738 (1967); GAINOUS V. STATE, 436
S.W.2d 137 (Tex.Crim.App.1969), CURRIE V. STATE, 516 S.W.2d 684 (Tex.
Crim.App.1974) and HIGH V. STATE, 573 S.W.2d 807 (Tex.Crim.App.1978),
and that this Court is called upon to (1) exercise its supervisory
authority, and; (2) decide an important question of state or
federal law that has not been, but should be, settled by this

Court..Specifically,       the court of appeals conducted an outcome

determinative test concluding that it found no reversible error

and thereafter granted court appointed appellate counsel's motion

to withdraw.

     In ANDERS, the U.S. Supreme Court articulated that a court

appointed appellate attorney, after a FULL examination of the

record, may withdraw ONLY if he/she finds that an appeal is
                       (

"wholly frivolous." See ANDERS, 386 U.S. at 744. Likewise, and in

conformity with ANDERS, this Court has applied the same standard
of review in GAINOUS, CURRIE AND HIGH,   that an appeal must be

deemed "wholly frivolous" to support a motion to withdraw. See

GAINOUS, 436 S.W.2d 137; CURRIE, 516 S.W.2d 684 and HIGH, 573 S.W.2d
807. The decisions of the Supreme Court in ANDERS and the Court of

Criminal Appeals in GAINOUS, CURRIE and HIGH, are all silent as to

any application of a standard of review that requires the reviewing

court to review the record for "reversible error" before allowing
a court appointed appellate attorney to withdraw.

    This Court itself has omitted the use of    this standard of

review for a number of years in other cases besides GAINOUS, CURRIE

and HIGH. See CROSS V. STATE, 489 S.W.2d 572 (Tex.Crim.App.1973);
LUNA V. STATE, 527 S.W.2d 548 (Tex.Crim.App.1975); SCOTT V. STATE,
543 S.W.2d 128 (Tex.Crim.App.1976); DURHAM V. STATE, 557 S.W.2d 526
(Tex.Crim.App.1977) and ROBERSON V. STATE, 617 S.W.2d 708 (Tex.Crim.
App.1981); See also McCOY V. COURT OF APPEALS OF WISCONSIN, DIST.

1, 486 U.S. 429 (1988); GUZMAN V. STATE, 23 S.W.3d 381 (Tex.App.-
Houston [1st Dist] 1999, no pet.); STEPHENS V. STATE, 35 S.W.3d 770
(Tex.App.-Houston [1st Dist] 2000, no pet.) and WILSON V. STATE,
40 S.W.3d 192 (Tex.App.-Texarkana 2001, no pet.). It would stand
to reason that the application of this standard of review which

requires a reviewing court to review the record for "reversible
error" was omitted from these opinions for good reason; that reason

being that in reviewing the record to determine whether an appeal

contains "reversible error" calls for a different result than
reviewing the record to determine whether an appeal is "wholly
frivolous."

     The word "wholly", is defined as "not partially; fully;
completely." "Frivolous," is defined as "lacking a legal bases or
legal merit; not serious; not reasonably purposeful." See BLACK'S

LAW DICTIONARY, NINTH EDITION 2009. This would indicate that the

Supreme Court in ANDERS intended an appeal to be deemed fully,

completely and absolutely frivolous to support a court appointed

appellate attorney's motion to withdraw. On the other hand,
"reversible error" is defined as, "an error that affects a party's

substantive rights or the; case's outcome, and thus is grounds for
reversal if a party properly objected at trial." Id. Therefore,
reviewing the record to determine whether it contains "reversible
error" has the same effect as denying an appellate brief on the
merits when in fact no such;brief has been prepared by skilled

counsel, which further denies Petitioner his right to counsel on

appeal; the same right that is afforded to other defendants who

have the financial means to hire appellate counsel. This is in

conflict with the Supreme Court's holding in ANDERS. The Court's
primary concern in ANDERS was to provide framework that would

guarantee an indigent appellant the same rights and diligence on

appeal that are afforded one who is financially able to retain

his/her own attorney. See ANDERS, 386 U.S. 738 generally.
 - •" At least two courts of appeals have concluded that "...the
appellate court need not be able to say with certainty that [an]
appeal has merit, the appellate court need only say that [an]
issue warrants further developement by counsel on appeal." See
WILSON V. STATE, 40 S.W.3d at 200; and WILSON V. STATE, 976 S.W.2d
254,257 n4 (Tex.App.-Waco 1998,no pet.). This would indicate
that these two courts of appeals have recognized a difference in

the standard of review as to whether the record contains "reversible

error" versus whether an appeal is "wholly frivolous," as required
by ANDERS to permit court appointed appellate counsel to withdraw

from an indigent's appeal; a fact that may have been overlooked by
this Court in GARNER V. STATE, 300 S.W.3d 763 (Tex.Crim.App.2009),
which is the opinion relied upon by the court of appeals in the

present appeal. See also BLEDSOE V. STATE, 178 S.W.3d 824,825 (Tex.
Crim.App.2005).
     Accordingly, this Court is called upon to determine (l) whether
the court of appeals subjected Petitioner to a hightened standard

of review in concluding that it "finds no reversible error," and,
if so, (2) does this hightened standard of review conflict with
the Supreme Court's holding in ANDERS and this Court's application

of ANDERS in GAINOUS, CURRIE and HIGH, that an appeal be deemed

"wholly frivolous" to support a motion to withdraw by court appointed

counsel on appeal.
                         GROUND    NO.    TWO



     THE COURT OF APPEALS ERRED WHEN IT ALLOWED COURT APPOINTED
APPELLATE COUNSEL TO WITHDRAW WHERE ANDERS BRIEF FAILED TO DRAW
ATTENTION TO POTENTIAL ERRORS IN THE RECORD.



                        GROUND    NO.    THREE



     THE COURT OF APPEALS ERRED WHEN IT CONCLUDED THAT THE RECORD
CONTAINS NO ARGUABLE BASES FOR APPEAL.



     To avoid unnecessary duplication grounds two & three are

argued together.


     The U.S. Supreme Court has determined that a court appointed

appellate attorney who represents an indigent defendant on first

appeal, may withdraw from from such appeal ONLY if he/she determines
that the appeal is "wholly frivolous," i.e., that there are no
arguable points of error to advance on appeal. See ANDERS V.

CALIFORNIA, 386 U.S. 738, 87 S.CT. 1396, L.Ed.2d 493 (1967); GAINOUS
V. STATE, 436 S.W.2d 137 (Tex.Crim.App.1969). Should this occur,
counsel is required to discuss in his brief,     the evidence adduced

at trial, point out where pertinent testimony may be found in the

record, refer to pages in the record where objections were made,

the nature of the objection, the trial court's ruling and discuss
either why the trial court's ruling was correct or why the appellant

was not harmed by the ruling of the court, or anything that "might"
arguably support the appeal. See HIGH V. STATE, 573 S.W.2d 807 *
810-813 (Tex.Crim.App.1978). Thereafter, the court of appeals
is required to thoroughly review the record, INCLUDING MATTERS NOT

DISCUSSED IN THE BRIEF, to determine whether the appeal is "wholly
frivolous." Id at 811. If the court of appeals determines that

counsel did not address a potential ground for appeal, and the

court of appeals believes that the ground for appeal meets the low

threshold for disclosure in counsel's ANDERS brief, the court "will
(1) grant counsel's motion to withdraw, and;.(2) abate the appeal
and remand to the trial court for appointment of new appellate

counsel with directions to file a merits brief." See BANKS V. STATE,
341 S.W.3d 428,431 (Tex.App.-Houston [1st Dist] 2009, no pet.)
citing IN RE SCHULMAN, 252 S.W.3d 403,409 (Tex.Crim.App.2008).
Petitioner contends that (1) the issues presented herein meet the

low threshold for disclosure in counsel's ANDERS brief but were

not included and counsel did not explain why these issues should

not be briefed on appeal, violating the requirements of ANDERS and

HIGH, (2) that the court of appeals erred in allowing counsel to
withdraw without discussing the following issues in his ANDERS brief,

and; (3) that the court of appeals further erred in concluding that
the following issues should not be briefed by counsel on appeal.


                      DEFECTIVE   INDICTMENT



     Petitioner was indicted for possession of child pornography

pursuant to Penal Code § 43.26. The indictment states in pertinent
part:

        ..."did then and there intentionally and knowingly posses
        visual material that visually depicted, and which the
        defendant knew visually depicted A CHILD WHO was younger
        than 18 years of age at the time THE IMAGE of THE CHILD
        was made, engaging in sexual conduct, to-wit: actual
        sexual intercourse."

(CR-4). It was to this indictment and ONLY to this indictment

that Petitioner entered an open plea of guilty on Febuary 16, 2012.

(RR.3,p.4 & 6). The State then entered Petitioner's Judicial
Confession without objection, identified as State's 1, which
tracked the language of the indictment verbatim. (RR.3,p.9)(CR-46).
Nothing in the record heretofore indicates that Petitioner was

being charged with, or had entered an open plea of guilty to,

anything more than one photograph depicting one child engaging in

sexual intercourse. However, during sentencing held July 11, 2012,

the State produced evidence that Petitioner was on trial for

possessing seven different images and four series of child

pornography which consisted of an unknown number of images because

testimony from Detective Gary Richards indicates that a "series"
means that it could be ten photos or it could be one hundred

photos of any one particular child. (RR.5,p.21). These images
were admitted into evidence without objection and were identified

as State's 3. (RR.5,p.34). The Index of Exhibits identifies State's
3 as a "Large number of images taken from E. Mclntyre's computer."
(RR.5,p.4). These images were all identified by the National
Center for Missing and Exploited Children to be actual items of

child pornography. (RR.5,p.20-21). Each of these images of child
pornography constitutes an allowable unit of prosecution in itself.

See VINEYARD V. STATE, 958 S.W.2d 834,837-38 (Tex.Crim.App.1998).
The trial court reviewed these "large number of images" and
conducted "sort of a quick trial" while determining punishment.

(RR.5,p.63). Petitioner was sentenced to 9 years confinement.
    The Texas Constitution guarantees to defendants the right to

indictment by a grand jury for all felony offenses. See COOK V.

STATE, 902 S.W.2d 471,475 (Tex.Crim.App.1995). Both the Sixth
Amendment and Article 1, § 10, require that a defendant be given
notice before trial of   the "nature and cause" of the accusation

against him, and require further that the notice be given with

sufficient clairity and detail to enable the defendant to

ANTICIPATE THE STATE'S EVIDENCE AND PREPARE A PROPER DEFENSE TO IT.

See EASTEP V. STATE, 941 S.W.2d 130,132 (Tex.Crim.App.1997). Under
article 1, § 10, the requisite notice must come from the face of
the charging instrument. Id. The accused is not required to look

elsewhere. See RINEY V. STATE, 28 S.W.3d 561,565 (Tex.Crim.App.2000).
In this case, Petitioner did not receive the required notice.

Petitioner had no idea that he pleaded guilty to a mountain of

child pornography images. It is not sufficient to say that Petitioner

knew with what offense he was charged. The inquiry must be whether

the charging instrument in writing furnished that information in
plain and intelligible language. See BECK V. STATE, 682 S.W.2d 550,

554 (Tex.Crim.App.1985). The fundamental protections of adequate
notice and due process require careful examination and consideration

from the perspective of the accused. See MCMANUS V. STATE, 591 S.W.
2d 505,515 (Tex.Crim.App.1979). Petitioner contends that because
adequate notice is encompassed by fundamental protections and due

process,   that the present indictment was fundamentally defective

and did not constitute an "indictment" under article V, § 12, of

the Texas Constitution.   Should this Court find that     this   error

constitutes a defect in form or of substance requiring an objection

or pre-trial motion to quash, See STUDER V. STATE, 799 S.W.2d 263,

268 (Tex.Crim.App.1990); see also TEXAS CODE OF CRIMINAL PROCEDURE
ART. 1.14(b), this error still raises a claim of ineffective
assistance of trial counsel for these omissions, as well as an

ineffective assistance of appellate counsel by failing to brief

this issue for appeal, or at very least, draw attention to this

issue in appellate counsel's ANDERS brief.


    VIOLATION OF THE BRADY RULE /INVOLUNTARY GUILTY PLEA AND
              INEFFECTIVE ASSISTANCE OF TRIAL   COUNSEL



     To avoid unnecessary duplication, the Brady violation,

involuntary guilty plea and ineffective assistance of trial counsel

for failing to motion to withdraw Petitioner's guilty plea or file
a motion for new trial will be briefed together.
     On Febuary 16, 2012, Petitioner entered an open plea of guilty

to the trial court to the third degree felony offense of possession

of child pornography. (RR.3,p.6). Petitioner was represented by
retained attorney Anthony Smith. (Smith)(CR-23). The trial court
heard a motion for continuance on punishment on May 31, 2012, that

was filed by Smith. (RR.4,p.l). During this hearing, the State
untimely presented Smith with discovery of some crime scene

photographs. (Photos)(RR.4,p.4-5). There were forty-seven (47)
crime scene photos handed to Smith at this time. (RR.4,p.8). These
photos depict, inter alia, the inside and outside of Petitioner's
residence and shed, photos which were later identified and admitted

into evidence as State's 2. (RR.5,p.16). The "shed" was later
described as a computer work-shop with various computers and

computer parts. (RR.5,p.15). The computer containing the child
pornography, suspect computer hereinafter, was custome built, (RR.5,
p.22), and contained three (3) seperate hard drives for storage.
(RR.5,p.31). The suspect computer was recovered from Petitioner's
work-shop. (RR.5,p.36). Two of the photos contained in State's 2,
are close-ups taken by law enforcement at the time the suspect

computer was seized. See EXHIBIT B. These photos show the left

and right side casings of the suspect computer have been removed.

This fact, in conjunction with testimony from Agent Baskerville

that the suspect computer was custome built, (RR.5,p.22), would
have supported a plausible defense that the suspect computer was




                               10
still in the process of being built and tested at the time of the

alleged offense during May 2008. Indeed, Petitioner is a computer

network engineer and computer technician. (RR.5,p.46).
     Moving now to three additional photos, also contained in

State's 2, are photos of the suspect monitor taken by law
enforcement while the suspect computer was turned on and operating.

See EXHIBIT C. A close inspection of the display on the suspect

monitor in exhibit   , reflects dates of April 28, 2003. These dates

represent the dates the user loaded the contraband into the hard

drives. This strongly supports a defense that the child pornography,

contraband hereinafter, was already present in the suspect hard

drive when the suspect computer was custom built in May 2008.

     Seven (7) additional photos contained in State's 2, show a
mass array of used computer parts.   See EXHIBIT D. Indeed, Agent

Baskerville confiscated numerous hard drives and computer storage

devices from Petitioner's workshop. (RR.5,p.30-31). A reasonable
summation of all the foregoing evidence adduced during punishment

would have supported an affirmative defense and trial strategy

that Petitioner, while using used computer parts, custom built

the suspect computer without knowledge that he was installing used

hard drives that contained contraband. Except, Petitioner was

denied this defense because the State withheld the exculpatory

photos until AFTER Petitioner pleaded guilty. The trial court

opined that if the photos were important enough for the State to




                                11
introduce them into evidence, that they were important enough to

give the defense discovery of the said photosv (RR.4,p.9). (EMPHASIS
ADDED). Even so, the State and the trial court still expresses thier
objections should Petitioner attempt to contest his guilt at the

time said photos were untimely disclosed by the State. (RR.4,p.lO).

     The Due Process Clause of the Fourteenth Amendment requires

disclosure of favorable evidence even without a request. See KYLES

V. WHITLEY, 514 U.S. 419,433 (1995); BRADY V. MARYLAND, 373 U.S.
83 (1963) and EX PARTE MOWBRAY, 943 S.W.2d 461,466 (Tex.Crim.App.
1996), a request that was made by defense counsel in the present
case. (CR-24). This mandatory disclosure of material evidence
applies in a bench trial on a guilty plea. See EX PARTE LEWIS, 587
S.W.2d 697 (Tex.Crim.App.1979). Petitioner was entitled to PRE
TRIAL discovery of this evidence as a matter of law. The court of

appeals erroneously concluded that Petitioner failed to show that

the said photos were favorable to him. This is not Petitioner's

responsibility to meet this burden because the court of appeals

is not permitted to consider Petitioner's pro se response on the

merits. See STAFFORD V. STATE, 813 S.W.2d 503,511 (Tex.Crim.App.
1991) quoting ANDERS, 386 U.S. at 744. The issue for the court
of appeals was to determine whether there were arguable bases for

appeal. Id. If so, then a skilled attorney would brief the issue

in an attempt to convince the court of appeals that the photos




                               12
were favorable to Petitioner. See IN RE SCHULMAN, 252 S.W.3d at

409 (the appeal will be abated and remanded to the trial court
for appointment of counsel to file a merits brief). As stated in
ground one, this gives the effect of denying Petitioner's appeal
on the merits without counsel briefing the issue.

     The court of appeals erroneously concluded further that the

State's withholding of the photos did not affect the voluntariness

of Petitioner's guilty plea as would provide an arguable bases for
appeal. The proper analysis in determining whether a guilty plea

was made voluntarily is "whether the plea represents a voluntary
and intelligent choice among the alternative courses of action

open to the defendant." See HILL V. LOCKHART, 474 U;S. 52, 56

(1985)(quoting NORTH CAROLINA V. ALFORD, 400 U.S. 25,31 (1970)).
As demonstrated, the record heretofore conclusively shows an

alternative course of   action   that was   available   to Petitioner

PRIOR to entering his guilty plea if only Petitioner would have

been aware that the State possessed the said crime scene photos

that would have supported a defense theory that Petitioner custom

built the suspect computer not knowing that it contained contraband,

Such a denial of due process before entry of a guilty plea cannot

be waived by that plea, but to the contrary, as a matter of law

renders the plea involuntary. See EX PARTE LEWIS, 587 S.W.2d at 703.

Petitioner and his attorney could not make an intelligent decision




                                   13
on whether to plead guilty when they had not received favorable

information that was in the State's file to which they were
entitled. Id. A fact that the court of appeals ignored when

placing emphasis on Petitioner's confession during the punishment
hearing. See MEMORANDUM OPINION pg. 2. As stated, the trial court

and the State had both already expressed their objections should

Petitioner attempt to contest his guilt at the time the said

photos were untimely disclosed to the defense. (RR.4,p.lO). This
left Petitioner with the only alternative trial strategy to plead

guilty, (RR.3,p.6), accept full responsibility for the contraband,
(RR.5,p.47), and request probation from the trial court. (RR.5,p.
59-61). A trial strategy that yielded Petitioner a nine (9) year
prison sentence. (RR.5,p.64). Accordingly, it cannot be said that
the outcome of these proceedings would have been the same if

Petitioner would have been provided PRE-TRIAL discovery of the

said photos. See BRADY, 373 U.S. 83 and WYATT V. STATE, 23 S.W.3d
18,27 (Tex.Crim.App.2000)(setting standard which creates a
"reasonable probability" that the outcome of the proceedings
would have been different).

     The inquiry into the withholding of the photos is not limited

to the BRADY claim and the voluntariness of Petitioner's guilty
plea. This issue further raises an ineffective assistance of

trial counsel claim because counsel should have filed amotion for




                               14
new trial or a motion to withdraw Petitioner's guilty plea at
the time that the said photos were untimely disclosed and counsel

himself stated that he believed that the photos were more

pertinent than just crime scene photos. (RR.4,p.l0). Indeed,
Petitioner had the right to the presumption of innocence and the

right to put the State to its burden of proof before a:criminal

conviction. See MILES V. STATE, 204 S.W.3d 822,825 (Tex.Crim.App.
2006)(and cases cited therein). If trial counsel would have filed

a motion to withdraw Petitioner's guilty plea or a motion for new

trial, a hearing on either motion would have (1) entitled Petitioner
to a new trial holding the State to its burden of proof, or; (2)
made a record of the proceedings sufficient enough to preserve

this error for appellate review. Trial counsel's conduct fell
below an objectionable standard of reasonableness, and, but for

counsel's errors, the outcome of these proceedings would have

been different. See STRICKLAND V. WASHINGTON, 104 S.CT. 2052

(1984). And although the reviewing court generally reviews the
totality of counsel's representation, a single error may be the
focus   of a claim of ineffective assistance of counsel as well.

See UNITED STATES V. CHRONIC, 104 S.CT. 2039,2045-46, n.20 (1984)

and see EX PARTE FELTON, 815 S.W.2d 733,735-36 (Tex.Crim.App.1991)
(supreceded on other grounds).




                                 15
                INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL
                FAILING TO.MOVE TO RECUSE JUDGE CARROLL



     On May 31, 2012, the trial court heard Petitioner's motion
for continuance filed by defense counsel. (Smith) During the
hearing on said motion, the following exchange occurred:


THE COURT: '.'..I don't care about your little fusses over your

discovery. But I'm going to revoke his bond: and I'm going to put
him back in jail, and he can wait in jail until you get ready for

trial. 7:.I.'v done nothing except hear from Mr Mclntyre for the

last almost two years, and I'm just sick of dealing with him. And
he's going to go to court, and he's going to go to trial, and he's
going to get his trial over with, and I'm not going to wait for
him anymore. And, so, I'm going to put him in jail and revoke his
bond, and you can have two weeks or three weeks, or whatever you

want."

MR SMITH: Yes,    sir.

THE COURT: Okay ? And he'll be waiting in jail while you get your

act together.

MR SMITH: Judge, I just want to be effective. I appreciate that.

THE COURT: Well, two weeks.

MR SMITH: That's fine, Your Honor.

THE COURT: Is that effective ?...So Mr Mclntyre, I'm going to raise
your bond. I'm not:.going..to set a bond.' :.I 'm:.goi.ng to hold you




                                   16
without   a   bond...   .

(RR.4,p.11-13). Petitioner asserts that these statements and
rulings by Judge Carroll demonstrate the judge's inability to
be impartial, (1) to the Petitioner and his counsel; (2) as to
the rules of evidence governing discovery, and: (3) Petitioner's
right to due process and due course of law. At this time, Smith

should have filed a motion to recuse Judge Carroll. See TEX. R.

CIV. PROC. RULE 18b (b)(1). These provisions governing recusal
apply to criminal cases. See ARNOLD V. STATE, 853 S.W.2d 543,544

(Tex.Crim.App.1993). A motion to recuse on the grounds that the
judge's impartiality may be questioned would not have required a
showing of bias or partiality arising from an extrajudicial source

that is outside the judicial proceeding. See KNIATT V. STATE, 239
S.W.3d 910,920 (Tex.App.-Waco 2007, on rehearing, 255 S.W.3d 311,
pet.ref'd). Judge Carroll's statements also display bias and
prejudice to Petitioner and Smith. See TEX. R. CIV. PROC. RULE

18b (b)(2). This provision generally requires a showing that the

bias or prejudice stemmed from an extrajudicial source.   See

SOMMERS V. CONCEPCION, 20 S.W.3d 27,44 (Tex.App.-Houston [14th
Dist] 2000, pet.denied). However, Judge Carroll's remarks in the
present case show a deep-seated antagonism that makes fair

judgment impossible. Under these particulars, Petitioner would

not have been required to show that the bias or prejudice stemmed

from an extrajudicial source. See KNIATT, at 920. If Smith would




                               17
have filed a motion to recuse, Judge Carroll would have been

required to either grant the motion or refer the motion, so

another judge could determine the merits of the motion to recuse.

See MCLEOD V. HARRIS, 582 S.W.2d 772,775 (Tex.1979). A hearing on
the motion to recuse would have, (1) further developed any grounds
for recusal, and; (2) preserved this error for appellate review.

     Trial counsel's failure to file a motion to recuse Judge

Carroll.fell below an objectionable standard of reasonableness,

and but for counsel's error, the outcome of these proceedings

would have been different because Petitioner's punishment hearing
would have been before a different judge. See STRICKLAND, 104 S.CT.

2052 (1984). The court of appeals erroneously concluded that this

conduct by Judge Carroll only "expressed exasperation" with
Petitioner. See MEMORANDUM OPINION pg.2. By reaching this

conclusion the court of appeals has dismissed Petitioner's claim
on the merits of a pro se brief.


                           CONCLUSION



    The above issue, as do the others, only require that there

be an "arguable bases for appeal." See BLEDSOE, 178 S.W.3d at 824.
It appears that the court of appeals has lost sight of this fact

while issuing its memorandum opinion. The fact is that there are

thousands of memorandum opinions issued each years from appeals

that were briefed by skilled counsel. As is known to this Court




                               18
a memorandum opinion is based upon well established law.      See

BLACK'S LAW DICTIONARY 9TH Ed. 2009. However, thousands of other
defendants are granted the opportunity to have these appeals

prepared and argued on the merits by skilled counsel. At the very

least, the foregoing should have been included in counsel's ANDERS

brief and explained as to why these issues are not meritoreous.

For this reason, this case should be remanded to the trial court

for appointment of new counsel for the purpose of filing a proper

ANDERS brief or to file a merits brief on these issues or any
other issues identified by this Court. See IN RE SCHULMAN, 252
S.W.3d at 409, and ANDERS 386 U.S. at 744.


                             PRAYER



    WHEREFORE, PREMISES CONSIDERED, Petitioner prays that this

Court grant discretionary review.


                                    Respectfully Submitted,


                                                                    '*£-
                                    Ernest Benl Mclntyre
                                    202 Avenue F, Apt.#2
                                    Moody, Tx. 76557
                                    (254) 853-9146

                                    APPELLANT, PETITIONER PRO SE




                               19
                       CERTIFICATE OF   SERVICE



       This is to certify that a true copy of the foregoing was

served on each party as indicated below on this 6th day of

January, 2015, via U.S. mail, postage pre-paid.


Bob Odom                              Tim Copeland
Asst.Dist.Attorney                    Attorney at Law
P.O.   Box 540                        930 S. Bell Blvd.,Ste.408
Belton, Tx. 76513                     Cedar Park, Tx. 78613


State Prosecuting Attorney
P.O.   Box 12405
Austin, Tx. 78711


                                                                  *a£.
                                      Ernest Benl Mclntyre




                                 20
                     EXHIBIT A




       EXHIBIT A



MEMORANDUM OPINION




                     EXHIBIT A
           TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                            NO. 03-12-00508-CR




                                     Ernest Benl Mclntyre, Appellant

                                                      v.



                                       The State of Texas, Appellee



            FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
                  NO. 66893, HONORABLE JOE CARROLL, JUDGE PRESIDING



                                 MEMORANDUM                  OPINION



                     Ernest Benl Mclntyre pleaded guilty to possession of child pornography. See

     Tex. Penal Code § 43.26. After a non-jury punishment hearing, the trial court assessed a sentence

     of nine years in prison.

                    Mclntyre's court-appointed appellate attorney has filed a motion to withdraw

     supported by a brief concluding that this appeal is frivolous and without merit. The brief meets the

     requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional

     evaluation of the recorddemonstrating whythere are no arguable grounds to be advanced. See id.;

     see alsoPenson v. Ohio, 488U.S. 75,80 (1988); High v. State, 573S.W.2d 807,811-13 (Tex. Crim.

     App. 1978). Mclntyre's counsel sent a copy of the briefto Mclntyre andadvised him of hisright to

     examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744.




£Yj%Hi£/7' S?
                 Mclntyre has filed a pro se briefin which he raises four issues that he contends merit

furtherstudyby new appellatecounsel. Threeofthe complaintsrelate to photographsofa computer

on which pornographic imageswere found—photos that Mclntyre contends are exculpatorybecause

they raise the possibility that he unwittingly acquired the illegal images when he bought used disk

drives to install as he built the computer. He argues (1) that the State violated the Brady rule by

withholding favorable evidence until after his guilty plea, (2) that the State's failure to produce

photos of the computer before his guilty plea rendered his plea unknowing and involuntary, and

(3) that his trial counselwas ineffectivefor failingto file a motion either to withdrawhis guiltyplea

or new trial once these photos were revealed. His fourth claim is that his counsel was ineffective

in failing to file a motion to recuse the trial judge as biased because he expressed exasperation

with Mclntyre.

                 We conclude, based on the record before us, that Mclntyre has not shown meritorious

grounds that could be substantiated with new appellate counsel. He has not shown that new

counsel could present a meritorious argument that the photos are favorable to him. Further, at the

punishment phase—six weeks after seeing the photos of the computer and after the photos of

the computer were admitted into evidence—Mclntyre admitted his guilt, saying "I'm accepting

responsibility. I actually take full responsibility for this even though it was the cocaine that caused

this. But I do accept—I did this. I went to those sites. I clicked on those buttons and it was

on my computer." This is inconsistent with his claim in his pro se brief that, had he known of the

photos of the computers sooner, he would have argued that the disk drives were loaded with

the illegal images before he bought them and without his knowledge. The record also does not
demonstrate a plausible argument that his counsel was ineffective for failing to file a motion to

withdraw his guilty plea, for a new trial, or to recuse the trial judge.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009). We agree with counsel that this appeal is frivolous,

affirm the judgment of conviction, and grant counsel's motion to withdraw.




                                                Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed


Filed: June 4, 2014

Do Not Publish
        TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 4,2014



                                     NO. 03-12-00508-CR




                              Ernest Benl Mclntyre, Appellant



                                 The State of Texas, Appellee




            APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                       AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties' arguments, the Court holds that there was no reversible error in the

trial court's judgment of conviction. Therefore, the Court affirms the trial court's judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.
                                 EXHIBIT   B




          EXHIBIT B

PHOTOS   OF   SUSPECT COMPUTER




                                 EXHIBIT B
                                                                                            H
                                                                                            M
                                                                                            CQ
                                                                                            H
                                                                                            CD
                                                                                            X
                                                                                            W




                                                      ;•= -T
                      yv-.r '




                                                                                       ft



                                                                               &   .




                                                 /?
                                             V




\
      


                                                               #
                                EXHIBIT   C




          EXHIBIT C


PHOTOS   OF   SUSPECT MONITOR




                                EXHIBIT C
             y

             CQ
             M

             X
             W




             1}
             H
             M
             pa
             M

             X
             w




-3g*                                         EXHIBIT D




            EXHIBIT D


PHOTOS   OF MASS   ARRAY OF   PARTS




                                      EXHIBIT D
    H




x
w




a
H
M
pa

in
x
w
                         ERNEST BENL MCINTYRE
                         202 Avenue F, Apt.#2
                           Moody, Tx. 76557
                            (254) 853-9146


Court of Criminal Appeals                        January 6, 2015
Abel Acosta, Clerk
P.O.   Box   12308
Austin, Tx. 78711-2308


RE: MCINTYRE V. STATE, P.D.R.   NO. PD-1486-14




Dear Clerk,

     Enclosed please find Appellant's pro se petition for
discretionary review to be filed for record in the above
referenced cause and brought to the attention of the Court.
Thank you.


                                    Sincerely,



                                    Ernest Benl Mclntyr'e   /
                                    Appellant, Petitioner Pro Se




                                                  "33S
                                                      JAM-08 2015

                                                    Abe! Acosta, Clerk
c.   File